    Case: 1:19-cv-04292 Document #: 26 Filed: 01/31/20 Page 1 of 3 PageID #:181




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS

JOUREY NEWELL, individually and on behalf of :               Case No. 1:19-cv-04292
a class of all persons and entities similarly situated, :
                                                        :    Judge Rebecca R. Pallmeyer
        Plaintiff,                                      :
                                                        :
v.                                                      :
                                                        :
OXFORD MARKETING PARTNERS, LLC,                         :
                                                        :
        Defendant.                                      :

              PLAINTIFF’S MOTION TO DISMISS WITHOUT PREJUDICE
                        AND MEMORANDUM IN SUPPORT

       Plaintiff Jourey Newell respectfully requests that the Court dismiss this case without

prejudice pursuant to Rule 41(a)(2). A memorandum in support and proposed order are attached.

                                               PLAINTIFF,
                                               By his attorneys

Dated: January 31, 2020                        /s/ Brian K. Murphy
                                               Brian K. Murphy (6225697)
                                               Jonathan P. Misny
                                               Murray Murphy Moul + Basil LLP
                                               1114 Dublin Road
                                               Columbus, OH 43215
                                               (614) 488-0400
                                               (614) 488-0401 facsimile
                                               murphy@mmmb.com
                                               misny@mmmb.com

                                               Lauren E. Urban (6293832)
                                               1424 N. Hoyne Ave.
                                               Chicago, IL 60622
                                               (419) 344-1146
                                               lauren.elizabeth.urban@gmail.com

                                               Anthony I. Paronich
                                               Paronich Law, P.C.
                                               350 Lincoln Street, Suite 2400
                                               Hingham, MA 02043
                                               (508) 221-1510
                                               anthony@paronichlaw.com
    Case: 1:19-cv-04292 Document #: 26 Filed: 01/31/20 Page 2 of 3 PageID #:182




                                  MEMORANDUM IN SUPPORT

          Plaintiff seeks an order of dismissal without prejudice, pursuant to Rule 41(a)(2).
Plaintiff’s request is supported by the plain language of the Rule; moreover, no reason exists to
deny Plaintiff’s request.

          Rule 41(a)(2) provides that “an action may be dismissed at the plaintiff’s request only by

court order, on terms that the court considers proper.” Fed. R. Civ. P. 41(a)(2). “The purpose of

this rule is to allow voluntary dismissals unless the parties will be unfairly prejudiced.” Redding

v. Ameriprise Auto & Home Ins., No. DKC 11-3141, 2012 U.S. Dist. LEXIS 52192, at *9 (D.

Md. Apr. 13, 2012) (quoting Davis v. USX Corp., 819 F.2d 1270, 1273 (4th Cir. 1987)) (citation

omitted).

          Plaintiff seeks dismissal of this action because he has encountered difficulty securing

classwide call records from the Defendant and third party vendors and believes it may be more

efficient to pursue individual claims including Pennsylvania state law claims in his local state

court.

          Defendant will not be prejudiced in any way because this litigation is still in its early

stages, and little discovery has taken place. No depositions have taken place, and a minimal

amount of documents have been produced. No trial date has been set, and no deadlines have yet

passed on issues related to discovery or class certification.

         In the absence of prejudice to Defendant, Plaintiff’s request should be granted without

limitation. Accordingly, Plaintiff respectfully submits that the Court grant his request for an

order dismissing his Complaint without prejudice. If Plaintiff chooses to re-file his case,

Defendant is free to seek relief under Rule 41(d) in a later-filed action, if any.




                                                    2
    Case: 1:19-cv-04292 Document #: 26 Filed: 01/31/20 Page 3 of 3 PageID #:183




                                             PLAINTIFF,
                                             By his attorneys

Dated: January 31, 2020                      /s/ Brian K. Murphy
                                             Brian K. Murphy (6225697)
                                             Jonathan P. Misny
                                             Murray Murphy Moul + Basil LLP
                                             1114 Dublin Road
                                             Columbus, OH 43215
                                             (614) 488-0400
                                             (614) 488-0401 facsimile
                                             murphy@mmmb.com
                                             misny@mmmb.com

                                             Lauren E. Urban (6293832)
                                             1424 N. Hoyne Ave.
                                             Chicago, IL 60622
                                             (419) 344-1146
                                             lauren.elizabeth.urban@gmail.com

                                             Anthony I. Paronich
                                             Paronich Law, P.C.
                                             350 Lincoln Street, Suite 2400
                                             Hingham, MA 02043
                                             (508) 221-1510
                                             anthony@paronichlaw.com



                                CERTIFICATE OF SERVICE

       I hereby certify that on January 31, 2020, the foregoing was filed using the CM/ECF

system, which will automatically provide notice to all counsel of record.


                                             /s/ Brian K. Murphy
                                             Brian K. Murphy




                                                3
